Allowable Subject Matter
Claims 1-9 are allowed.
The restriction requirement as set forth in the Office action mailed on December 17, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 10-14, directed to a method of making, are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.
Pursuant to the procedures set forth in MPEP § 821.04(B), claims XXX, previously withdrawn from consideration as a result of a restriction requirement, are hereby REJOINED and fully examined for patentability under 37 CFR 1.104.
Claims 10-14 are also allowed.
In view of the withdrawal of the restriction requirements as to the rejoined inventions, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is an examiner’s statement of reasons for allowance: As set forth in the Afterfinal arguments of January 19, 2021, the closest prior art such as WO-2013/043397 to Rock and USPN. 2016/0040325 to Hussey do not teach the claimed electrospun membrane formed on a woven monofilament fabric carrier, a plasma coating applied to both and a binding connecting the two layers. Specifically Rock does not teach a monofilament woven fabric bonded to the plasma coated electrospun membrane, or the treatment of a carrier in general with plasma. Hussey does not teach a woven monofilament fabric but does teach the use of plasma coating. It would not have been obvious to one of ordinary skill in the art to specifically use a monofilament woven fabric, and to apply a plasma treatment to the fabric when said treatment has already been applied to the functional membrane component to which it is intended and would result in the desired properties.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198.  The examiner can normally be reached on Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINCENT TATESURE/Primary Examiner, Art Unit 1786